DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/6/2020, 8/12/2020, and 2/9/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-7 and 15-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in claims (independent claims). The closet prior art of record is US Pat. No.
8,077,689 by Jones et al. (hereafter referred to as Jones) which is directed towards a
method and system for providing multiple connections from a common access point in a
wireless local area network. Also, US PG Pub. No. 2010/0309815 by Yepez et al.
(hereafter referred to as Yepez) is directed towards networking of data processing
systems, and more specifically directed toward association of a data processing system
with a wireless network access point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.